___________

                                    No. 96-1255
                                    ___________

Diane Lindgren,                          *
                                         *
              Appellee,                  *
                                         *
     v.                                  *   Appeal from the United States
                                         *   District Court for the
Woodbury County;                         *   Northern District of Iowa.
                                         *
              Appellant,                 *              [UNPUBLISHED]
                                         *
Robert B. Carson, Jr.,                   *
                                         *
              Defendant.                 *


                                    ___________

                     Submitted:     April 29, 1996

                           Filed:   May 7, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Woodbury County appeals the district court's1          award of trial-level
attorney's fees to Diane Lindgren in her action under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.             Having carefully
reviewed the record and the parties' briefs, we conclude that no error of
law or fact appears and that an opinion would lack precedential value.
Accordingly, we affirm.    See 8th Cir. R. 47B.      We note that any request for
appellate-level attorneys' fees must be made in a separate motion within
fourteen days after entry of this court's judgment.             See 8th Cir. R.
47C(a).




     1
      The Honorable Donald E. O'Brien, United States District
Judge for the Northern District of Iowa.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-